Title: From Thomas Jefferson to Edward Carrington, 27 May 1788
From: Jefferson, Thomas
To: Carrington, Edward


          
            
              Dear Sir
            
            Paris May 27. 1788.
          
          I have received with great pleasure your friendly letter of Apr. 24. It has come to hand after I had written my letters for the present conveiance, and just in time to add this to them. I learn with great pleasure the progress of the new Constitution. Indeed I have presumed it would gain on the public mind, as I confess it has on my own. At first, tho I saw that the great mass and groundwork was good, I disliked many appendages. Reflection and discussion have cleared off most of these. You have satisfied me as to the query I had put to you about the right of direct taxation. [My first wish was that 9 states would adopt it in order to ensure what was good in it, and that the others might, by holding off, produce the necessary amendments. But the plan of Massachusets is far preferable, and will I hope be followed by those who are yet to decide. There are two amendments only which I am anxious for. 1. A bill of rights, which it is so much the interest of all to have, that I conceive it must be yielded. The 1st. amendment proposed by Massachusets will in some degree answer this end, but not so well. It will do too much in some instances and too little in others. It will cripple the federal government in some cases where it ought to be free, and not restrain it in some others where restraint would be right. The 2d. amendment which appears to me essential is the restoring the principle of necessary rotation, particularly to the Senate and Presidency: but most of all to the last. Re-eligibility makes him an officer for life, and the disasters inseparable from an elective monarchy, render it preferable, if we cannot tread back that step, that we should go forward and take refuge in an hereditary one. Of the correction of this article however I entertain no present hope, because I find it has scarcely excited an objection in America. And if it does not take place ere long, it assuredly never will. The natural progress of things is for liberty to yeild,  and government to gain ground. As yet our spirits are free. Our jealousy is only put to sleep by the unlimited confidence we all repose in the person to whom we all look as our president. After him inferior characters may perhaps succeed and awaken us to the danger which his merit has led us into. For the present however, the general adoption is to be prayed for, and I wait with great anxiety for the news from Maryland and S. Carolina which have decided before this, and wish that Virginia, now in session, may give the 9th. vote of approbation. There could then be no doubt of N. Carolina, N. York, and New Hampshire.] But what do you propose to do with Rhode island? As long as there is hope, we should give her time. I cannot conceive but that she will come to rights in the long run. Force, in whatever form, would be a dangerous precedent.
          There are rumours that the Austrian army is obliged to retire a little; that the Spanish squadron is gone to South America; that the English have excited a rebellion there, and some others equally unauthenticated. I do not mention them in my letter to Mr. Jay, because they are unauthenticated. The bankruptcies in London have recommenced with new force. There is no saying where this fire will end. Perhaps in the general conflagration of all their paper. If not now, it must ere long. With only 20 millions of coin, and three or four hundred million of circulating paper, public and private, nothing is necessary but a general panic, produced either by failures, invasion or any other cause, and the whole visionary fabric vanishes into air and shews that paper is poverty, that it is only the ghost of money, and not money itself. 100 years ago they had 20 odd millions of coin. Since that they have brought in from Holland by borrowing 40. millions more. Yet they have but 20 millions left, and they talk of being rich and of having the balance of trade in their favour.—Paul Jones is invited into the Empress’s service with the rank of rear admiral, and to have a separate command. I wish it corresponded with the views of Congress to give him that rank from the taking of the Serapis. [I look to] this officer as our great future dependance on the sea, where alone we should think of ever having a force. He is young enough to see the day when we shall be more populous than the whole British dominions and able to fight them ship to ship. We should procure him then every possible opportunity of acquiring experience. I have the honour to be with sentiments of the most perfect esteem Dear Sir Your friend & servant,
          
            Th: Jefferson
          
         